OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law in New York in 1976, at this Judicial Department. Until recently, he *51maintained an office for such practice within this Department. He now seeks to resign from the Bar under allegations of misconduct.
In 1991 respondent negotiated an insurance claim for two clients, and received a settlement of approximately $20,000 on their behalf. After more than two years of frustration, the clients filed disciplinary complaints charging respondent with wrongfully withholding their funds and failing or refusing to account for them. Three months later, respondent paid the clients $12,500, their share of the recovery, in exchange for a general release of liability on his part for mishandling these funds. That release did not, however, oust petitioner of its authority to pursue an investigation and prefer disciplinary charges.
After respondent initially failed to cooperate with the investigation, petitioner independently obtained his escrow account records by judicial subpoena and confronted him with proof that he had frequently drawn on the account for unauthorized purposes. Respondent has never fully accounted for his mishandling of the escrowed funds, in part because of a serious heart condition that developed during the course of the investigation.
Now living in New Jersey, respondent, with advice of counsel, has offered his resignation under 22 NYCRR 603.11. In compliance with that rule, respondent has acknowledged that he is the subject of a pending disciplinary investigation into these allegations of misconduct; that if these charges were pursued, he would be unable to defend himself successfully on the merits; that his resignation is offered freely and voluntarily, without coercion or duress; and that he is fully aware of the implications of this resignation. Petitioner urges acceptance of the resignation.
Accordingly, the petition is granted, and respondent’s name should be stricken from the roll of attorneys authorized to practice law in this State.
Sullivan, J. P., Wallach, Asch, Naruf.ltj and Williams, JJ., concur.
Motion granted, and the resignation of respondent, Zacarías R. Manigbas, accepted, and his name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective January 18, 1995.